On Petition for Rehearing.
We handed down an opinion in Walling v. Silver Bros. Co., Inc., on May 21, 1943, affirming the District Court for the District of New Hampshire. The Administrator has petitioned us for a rehearing on two points discussed in that opinion. We determined on the authority of Southland Gasoline Co. v. Bayley, 63 S.Ct 917, 87 L.Ed. -, decided by the Supreme Court of the United States May 3, 1943, that Section 13 (b) (1) of the Act, 29 U.S.C.A. § 213(b) (1), withdraws employees from the scope of the authority of the Wage and Hour Administrator “with respect to whom the Interstate Commerce Commission has power .to establish qualifications and maximum hours of service pursuant to the provisions of Section 204 of the Motor Carrier Act of 1935”. (Italics ours.) In footnotes we set out Section 13(b)' (1) of the Fair Labor Standards, Act and Section 204(a) (3) of the Motor Carrier Act, 49 U.S.C.A. § 304 (a) (3). The Administrator suggests, however, that certain language in the opinion such as “ * * * all of appellee’s drivers, helpers, mechanics and loaders who were engaged in activities in interstate commerce were not within the Act” is susceptible of the interpretation that these employees were withdrawn from the scope of the Fair Labor Standards Act with respect to the minimum wage provisions. The administrator in his statement of points relied on upon appeal raised the question of the coverage of these employees only as to the overtime provisions of the Fair Labor Standards Act and our opinion dealt with this question. We followed closely the Bayley case and did not intend to go beyond the scope of that opinion.
The Administrator’s second contention is that there is no basis for our conclusion that the district court was of the opinion that no substantial portion of the time of the clerical workers was spent in interstate commerce. We affirmed the lower court merely because, as we said, “the evidence as to these employees is most general in character and we are, therefore, in no position to upset the district court’s finding in this matter”.
We think that what we have said clarifies our original opinion and disposes of the Administrator’s petition for rehearing and, therefore, the petition is denied.